UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6154


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

EARNEST ROBERT BAXTER,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.    Samuel G. Wilson, District
Judge. (7:09-cr-00046-SGW-RSB-1; 7:12-cv-80482-SGW-RSB)


Submitted:   July 25, 2013                 Decided:    July 31, 2013


Before KING, DAVIS, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Earnest Robert Baxter, Appellant Pro Se.              Ronald   Andrew
Bassford, Craig Jon Jacobsen, I, Assistant            United   States
Attorneys, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Earnest     Robert    Baxter      seeks    to    appeal   the    district

court’s orders denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2013)    motion. *     The     order    is    not    appealable      unless    a

circuit justice or judge issues a certificate of appealability.

28      U.S.C.    § 2253(c)(1)(B)          (2006).             A    certificate        of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                      28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner     satisfies        this      standard       by      demonstrating        that

reasonable       jurists      would     find    that     the       district    court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                  When the district court

denies     relief       on    procedural       grounds,       the    prisoner       must

demonstrate      both    that     the   dispositive          procedural    ruling      is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.               Slack, 529 U.S. at 484-85.




     *
       Baxter also appeals the district court’s post-judgment
order denying a motion to amend his § 2255 motion. Although we
have jurisdiction to review the order, see Smith v. Barry, 502
U.S. 244, 245 (1992), we conclude that the district court did
not abuse its discretion in denying the motion.       See Equal
Rights Ctr. v. Niles Bolton Assocs., 602 F.3d 597, 603 (4th Cir.
2010) (standard of review).



                                           2
            We have independently reviewed the record and conclude

that Baxter has not made the requisite showing.                   Accordingly, we

deny   a   certificate     of   appealability,    deny       as    moot   Baxter’s

motion to place case in abeyance, and dismiss the appeal.                        We

dispense    with    oral    argument   because        the    facts    and    legal

contentions   are   adequately     presented     in    the    materials      before

this court and argument would not aid the decisional process.



                                                                          DISMISSED




                                       3